Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 4, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Re: 4Cable TV International, Inc. Dear Sirs/Madams: We have read Item 4.01 of the Current Report on Form 8-K dated October 4, 2013 of 4Cable TV International, Inc., and we agree with the statements made therein concerning our firm. Very truly yours, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
